


110 HR 1609 IH: To award posthumously a Congressional Gold Medal to

U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1609
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2007
			Mr. Pascrell (for
			 himself, Mr. Renzi,
			 Mrs. Maloney of New York,
			 Mr. Bilirakis,
			 Mr. Space, and
			 Mr. Mica) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To award posthumously a Congressional Gold Medal to
		  Constantino Brumidi.
	
	
		1.FindingsCongress finds the following:
			(1)On July 26, 1805,
			 Constantino Brumidi was born in Rome, Italy of an Italian mother and a Greek
			 father who inspired him with a love of liberty.
			(2)While Constantino
			 Brumidi’s Greek ancestry stirred his passion for liberty and citizenship, his
			 Italian heritage provided the art styles of the Renaissance and the Baroque
			 which influenced the artwork of the United States Capitol.
			(3)Constantino
			 Brumidi became a citizen of the United States as soon as he was able, embracing
			 its history, values, and ideals.
			(4)Beginning in 1855,
			 Constantino Brumidi designed and decorated one House and five Senate committee
			 rooms in the Capitol, as well as the Senate Reception Room, the Office of the
			 Vice President, and, most notably, the President’s Room, which represents
			 Brumidi’s supreme effort to make beautiful the Capitol of the
			 United States.
			(5)In 1865
			 Constantino Brumidi completed in just 11 months his masterpiece, The
			 Apotheosis of Washington, in the eye of the Capitol dome.
			(6)In 1871
			 Constantino Brumidi created the first tribute to an African American in the
			 Capitol when he placed the figure of Crispus Attucks at the center of his
			 fresco of the Boston Massacre.
			(7)In 1878
			 Constantino Brumidi at the age of 72 and in poor health, began work on the
			 Rotunda frieze, which chronicles the history of America.
			(8)On February 19,
			 1880, Constantino Brumidi died at the age of 74, four and a half months after
			 slipping and nearly falling from a scaffold while working on the Rotunda
			 frieze.
			(9)Constantino
			 Brumidi, proud of his artistic accomplishments and devoted to his adopted
			 country, said, My one ambition and my daily prayer is that I may live
			 long enough to make beautiful the Capitol of the one country on earth in which
			 there is liberty..
			(10)Constantino
			 Brumidi’s life and work exemplify the lives of millions of immigrants who came
			 to pursue the American dream.
			2.Congressional
			 gold medal
			(a)Presentation
			 authorized
				(1)In
			 generalThe Speaker of the House of Representatives and the
			 President Pro Tempore of the Senate shall make appropriate arrangements for the
			 presentation, on behalf of Congress, of a gold medal of appropriate design in
			 recognition of the contributions of Constantino Brumidi to the Nation.
				(2)Display of medal
			 in Capitol Visitor CenterThe Architect of the Capitol shall
			 arrange for the gold medal presented under this subsection to be displayed in
			 the Capitol Visitor Center as part of an exhibit honoring Constantino
			 Brumidi.
				(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions to be determined by the Secretary.
			3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of
			 medals
			(a)National
			 medalsThe medals struck under this Act are national medals for
			 purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all medals struck under this Act shall be considered to be
			 numismatic items.
			5.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 3 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
